Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on January 31, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on January 31, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the letter “N” needs to be defined as it is used for the number of components and also defining the size of the matrix considering the representation refers to a number of some type. Appropriate correction is required. 
Claims 2, 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Allowance
Claims 1, 3-8, 10-15 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In reference to claims 1, 8 and 15: Lo et al. (U.S. PAP 2018/0321980, hereon Lo) discloses methods, systems, and devices of using prediction-guided resource allocation technologies for software applications. The invention comprising generating a plurality of program features that impact execution time of a plurality of program tasks; predicting execution time of the plurality of program tasks on one or more computing cores using the plurality of program features, wherein each of the plurality of program features is mapped to an execution time estimate on a selected computing core; and controlling resources for the one or more computing cores based on a predicted execution time of the plurality of program tasks (see Lo, Abstract). Furthermore, the algorithms used in the prediction are widely used in operating systems. For example, the Linux power governors are interval-based. For applications with response time requirements, miss-prediction has to be minimized since it degrades quality of service. When utilization is high, voltage and frequency are increased, while when utilization is low, voltage and frequency are decreased (see Lo, paragraph [0062]). This the state of the art. 
 	Unlike Lo or any of the references considered in the prosecution of the instant application, the instant application is directed to “a computing device, [or] a non-transitory machine-readable storage medium [or] a computer implemented method,” including the steps (or comprising) “...in response to a detection of the performance degradation of the first component, filter a plurality of system events of the computing system using an impact matrix to generate a filtered set of system events, wherein each 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Alshawabkeh et al. (U.S. Patent No. 10,078,569) disclose self-adaptive workload classification and forecasting in multi-tiered storage system using ARIMA (auto-regressive integrated moving average) time series modeling. 
Yousefizadeh et al. (U.S .Patent No. 10,217,060) discloses capacity augmentation of 3G cellular networks using a deep learning approach. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857